     Case 1:20-cv-01297-AWI-EPG Document 6 Filed 09/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELMAR K. SCOTT,                                    No. 2:20-CV-1691-DMC-P
12                       Petitioner,
13            v.                                         ORDER
14    COVELLO,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. The petition challenges a conviction issued by the

19   Stanislaus County Superior Court. Stanislaus County is part of the Fresno division of this court.

20   See Local Rule 120(b). Because the Sacramento division is not the proper division, this action

21   will be transferred to the Fresno division.

22                  Accordingly, IT IS HEREBY ORDERED that this action is transferred to the

23   United States District Court for the Eastern District of California sitting in Fresno.

24

25   Dated: September 10, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
